Citation Nr: 0100478	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylosis, L5-S1, with spondylolisthesis, status post 
fusion and laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In a May 1999 rating decision, a temporary total convalescent 
rating was assigned from April 2, 1999, the day of surgery 
for the service-connected low back disability, until the end 
of May 1999.  Thereafter, the prior 20 percent rating was 
continued.

The appeal was docketed at the Board in 1999.  A hearing was 
held before a hearing officer at the RO in January 2000, and 
the hearing officer's decision was entered the same month.  


FINDING OF FACT

Current manifestations of the veteran's service-connected 
spondylosis, L5-S1, with spondylolisthesis, status post 
fusion and laminectomy, include dull low back pain, an 
absence of neurological deficit relative to each lower 
extremity, and an ability to flex her lumbar segment to 50 
degrees, productive, collectively, of not more than moderate 
overall intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylosis, L5-S1, with spondylolisthesis, status post 
fusion and laminectomy, have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.7, 4.20, 4.40, 4.45 and Part 4, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has been pertinently 
examined by VA on several occasions and relevant treatment 
records have been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for spondylosis, L5-S1, with 
spondylolisthesis, status post fusion and laminectomy, for 
which the RO has assigned a 20 percent rating in accordance 
with the provisions of Diagnostic Codes 5299-5293 of the 
Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's spondylosis, L5-S1, with 
spondylolisthesis, status post fusion and laminectomy.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability.

The veteran's service-connected spondylosis, L5-S1, with 
spondylolisthesis, status post fusion and laminectomy, is 
rated analogous to intervertebral disc syndrome pursuant to 
the provisions of Diagnostic Code 5293.  38 C.F.R. § 4.20.  
Under the provisions of Diagnostic Code 5293, a 20 percent 
rating is warranted for moderate intervertebral disc syndrome 
with recurring attacks; a 40 percent rating is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.

In addition, in accordance with the provisions of Diagnostic 
Code 5295, a 20 percent rating is warranted for lumbosacral 
strain manifested by muscle spasm on extreme forward bending 
and loss of lateral (unilateral) spine motion in a standing 
position; a 40 percent rating is warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; a 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  

The veteran asserts that, particularly after undergoing 
surgery involving her lumbar spine in April 1999, she 
experiences painful lumbar motion as well as constant pain 


in each lower extremity.  She also indicates that she can 
only do light lifting and that it is difficult for her to 
carry out some household tasks, to include doing the laundry.  
In this regard, a December 1997 magnetic resonance imaging 
involving the veteran's lumbar spine was interpreted to 
reveal "[m]ild" arthritis and foraminal narrowing; the 
impression implicated lumbar disc herniation.  Apparently in 
response thereto, lumbar fusion was accomplished under non-VA 
auspices in January 1998.

When the veteran was examined by VA in February 1998, she 
complained of experiencing significant pain in her low back 
and right lower extremity.  The VA examiner noted that the 
surgery performed the preceding month was occasioned by 
factors including "severe pain" and numbness involving her 
apparently right lower extremity.  On physical examination, 
the veteran exhibited an ability to flex her lumbar spine to 
30 degrees, with pain elicited at such point.  The examiner 
indicated that the veteran was not "push[ed]" in any motion 
excursion since her planned post-surgical physical therapy 
had not yet begun.  The examination diagnosis implicated 
spondylolisthesis/spondylosis, status post lumbar fusion.

In January 1999, the veteran was examined by a non-VA 
physician, Lawrence G. Lenke, M.D.  The related presentation 
report reflects that the veteran indicated that, following 
the January 1998 lumbar fusion, she continued to experience 
low back pain, which was then "worse" than prior to the 
surgery, and that her right leg pain became "continuous in 
nature".  On physical examination, the veteran flexed her 
lumbar spine to "approximately 30" degrees, with the same 
exacerbating her low back pain.  Neurologic examination of 
her lower extremities was "static", with what was described 
as "a touch of right L5 weakness".  The possibility that 
further surgery may benefit the veteran was entertained.

When the veteran was examined by VA in February 1999, she 
indicated that she was then experiencing pain which 
originated in her low back, with radiation around each hip 
and involving each lower extremity, worse on the right.  She 
also indicated that, owing to weakness involving her spine, 
she was unable to lift more than ten 


pounds without occasioning "additional discomfort."  The 
examiner noted that lumbar fusion had been accomplished in 
January 1998.  On physical examination, the veteran was noted 
to be free of any lordosis or kyphosis spinal deformity.  She 
exhibited an ability to flex and extend her lumbar spine to 
50 and 27 degrees, respectively.  Lateral flexion was limited 
to 25 degrees.  Palpation elicited pain over L3 and L4.  
There were no neurological deficits involving apparently 
either lower extremity.  The diagnosis implicated lumbar 
fusion, postoperative status, with continuing low back pain.  
The VA examiner commented that the lumbar fusion performed in 
January 1998 had occasioned only "minimal functional 
improvement".

In March 1999, the veteran was again seen by Dr. Lenke.  The 
veteran indicated that, in the aftermath of the January 1998 
lumbar fusion, her back pain had intensified.  On physical 
examination, the veteran exhibited decreased motion on all 
lumbar excursions, "especially...flexion".  The veteran agreed 
to undergo what was described as "a revision surgery".  The 
following month, in April 1999, in response to preoperative 
diagnoses including isthmic lumbar spondylolisthesis and 
lumbar arthritis, the veteran underwent, under non-VA 
auspices, surgical procedures including decompressive 
laminectomy and repeat fusion.  

Most recently, when she was examined by VA in April 2000, the 
veteran indicated that, in the aftermath of the April 1999 
surgical procedures, she had "a dull ache in her back and hip 
area".  She indicated that the pain was "daily" in frequency, 
and that she took medication ("Advil") to alleviate the pain.  
Physical examination did not feature lumbar motion.  The 
diagnosis implicated status post lumbar fusion and 
laminectomy.  

In considering the veteran's claim for a rating in excess of 
20 percent for her service-connected spondylosis, L5-S1, with 
spondylolisthesis, status post fusion, the Board has no 
reason to dispute the veracity of her assertion, made on 
several occasions noted above, relative to experiencing low 
back pain which continues to persist notwithstanding that she 
has undergone ameliorative surgery on several occasions.  
Despite the foregoing consideration, however, the Board is of 
the 


opinion, owing to the reasoning advanced hereinbelow, that 
her presently assigned 20 percent evaluation for her service-
connected spondylosis, L5-S1, with spondylolisthesis, status 
post fusion and laminectomy, is appropriate.  In reaching 
such conclusion, the Board would observe, saliently, that 
while the February 1999 VA examiner was of the view that the 
veteran's January 1998 lumbar fusion had brought about only 
"minimal functional improvement", the veteran, who was noted 
on the February 1998 VA examination to have had "severe" low 
back pain prior to such fusion surgery, complained of 
experiencing merely "a dull ache" relative to her low back 
following the accomplishment of several procedures, including 
a repeat lumbar fusion, in April 1999.  In addition, while 
the veteran, in the immediate aftermath of her January 1998 
initial lumbar fusion, was able to flex the lumbar segment of 
her spine to only 30 degrees (on the occasion of the February 
1998 VA examination), motion in such excursion, albeit with 
pain, had improved significantly to 50 degrees by the time of 
her examination by VA in February 1999.  Finally, the veteran 
was noted to be free of any neurological deficit relative to 
either lower extremity on the occasion of her examination by 
VA in February 1999 (as well as, apparently, when she was 
seen by Dr. Lenke the preceding month).  The foregoing 
considerations, in the Board's view, are representative of a 
disability picture which is more typical of moderate 
intervertebral disc syndrome (for which a 20 percent rating 
is assignable under Diagnostic Code 5293) than the requisite 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, which is necessary for the 
assignment of a 40 percent rating under such Code.  

The Board is also aware that a 40 percent rating is warranted 
under Diagnostic Code 5295 for severe lumbosacral strain 
manifested by such factors as listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  However, while several of 
the foregoing characteristics are present, including 
diminished lateral motion with arthritis and (apparently) 
joint space narrowing, there is no indication that the 
veteran has on any occasion manifested abnormal mobility on 
forced motion.  Thus, 


a 40 percent rating under Code 5295 is not in order.  
Finally, while the veteran's 
overall lumbar motion (to include an inability to flex 
forward more than 50 degrees) is significantly restricted, 
the requisite "severe" diminution of overall lumbar motion 
necessary for a 40 percent rating under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (2000) is not shown.  In view of the 
foregoing, then, the Board is of the opinion that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected 
spondylosis, L5-S1, with spondylolisthesis, status post 
fusion and laminectomy.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's low back, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, while it has no reason to 
question the veteran's assertion, on the February 1999 VA 
examination, that lifting more than modest weight occasions 
enhanced low back discomfort, she on the same examination 
indicated that her low back and hip pain was (relative to the 
severity thereof) merely a "5" on a 1-10 scale.  Further, as 
was noted above, while she was noted on the February 1998 VA 
examination to have had "severe" low back pain prior to the 
January 1998 fusion surgery, she complained of experiencing 
merely "a dull ache" relative to her low back following the 
accomplishment of several procedures, including a repeat 
lumbar fusion, in April 1999.  The foregoing considerations, 
in the Board's view, militate persuasively against the 
existence of sufficient disablement, relative to the 
veteran's low back disability, as to warrant the assignment 
of a higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  Finally, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the 


record does not show that the actual manifestations of 
service-connected 
disablement, relative to the veteran's service-connected 
spondylosis, L5-S1, with 
spondylolisthesis, status post fusion and laminectomy, more 
closely approximate those required for a 40 percent rating 
(under any of several different Diagnostic Codes) than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of the benefit sought on appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45 and Part 4, Diagnostic 
Code 5293.

In addition, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who, 
at least as of February 1999, was employed in an 
administrative capacity with an airline) has offered no 
objective evidence that the disablement occasioned by her 
service-connected spondylosis, L5-S1, with spondylolisthesis, 
status post fusion, at all interferes with her employability 
to a degree greater than that contemplated by the regular 
schedular standards which, as noted above, contemplate 
impairment in earning capacity in civil occupations.  
Therefore, an exceptional or unusual disability picture 
(i.e., one where the veteran's currently assigned pertinent 
rating is found to be inadequate) is not presented.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   

In making this determination, the Board has considered the 
veteran's hearing testimony.  While considered credible 
insofar as she described her symptomatology and belief in the 
merits of her claim, the Board notes that she does not have 
the expertise to render a medical opinion or diagnosis.




ORDER

A rating in excess of 20 percent for spondylosis, L5-S1, with 
spondylolisthesis, status post fusion and laminectomy, is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

